  Case 18-32628        Doc 26    Filed 06/14/19 Entered 06/14/19 12:34:27             Desc Main
                                    Document Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )               BK No.:     18-32628
Larry Gates Jr                                )
                                              )               Chapter: 13
                                              )
                                                              Honorable Pamela S. Hollis
Donna L Gates                                 )
                                              )
                 Debtor(s)                    )

                   ORDER DISMISSING CASE FOR UNREASONABLE DELAY

       This matter coming on the Trustee's Motion to Dismiss, proper notice given and the court being
advised in the premises;



IT IS HEREBY ORDERED:

       1.        The above referenced case is dismissed pursuant to 11 U.S.C. Section 1307 (c).




                                                           Enter:


                                                                    Honorable Pamela S. Hollis
Dated: June 14, 2019                                                United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
